UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN BREWER, a/k/a Avenue,

                Defendant - Appellant.



                              No. 13-4287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN BREWER,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:96-cr-00004-MOC-3; 3:01-cr-00027-MOC-1)


Submitted:   December 26, 2013              Decided:   January 13, 2014


Before DAVIS, WYNN, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William R. Terpening, NEXSEN PRUET, PLLC, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Alvin       Brewer     appeals      the       district      court’s      judgments

revoking     his     supervised        release        for        two   separate       convictions

involving crack cocaine and sentencing him to a total of forty-

six months’ imprisonment.                  On appeal, Brewer’s sole contention

is that the district court erred when it classified one of those

offenses (“2001 offense”) as a Class A felony.                                 Brewer contends

that   in    light        of   changes      to       the    federal       sentencing        regime

effected under the Fair Sentencing Act of 2010, his 2001 offense

should be deemed a Class B felony.                         We reject his contention and

affirm.

              Because Brewer did not properly preserve this argument

in the district court and did not argue for a different sentence

at the revocation hearing, our review is for plain error.                                         See

Henderson     v.     United      States,     133       S.    Ct.       1121,   1124-27      (2013)

(discussing plain error standard).                         To persuade us to “correct a

forfeited     error,”          the   defendant        must        show    “(1)    there      is    an

error,      (2)    the     error      is   plain,          and    (3)    the     error      affects

substantial rights.”                 Henderson, 133 S. Ct. at 1126 (internal

quotation         marks    and       alteration        omitted).               Even    if    these

requirements        are    met,      we    will      notice        the   error     only      if    it

“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                  Id. at 1126-27 (internal quotation

marks and alteration omitted).

                                                 3
             Having fully considered Brewer’s argument, we conclude

that   the    district     court     did       not     commit     error,     plain    or

otherwise.      Because     a    supervised      release       revocation     sentence

relates to the original offense, the district court looks to

“the   underlying       offense     as     it        existed      at   the    time    of

[defendant’s]         original     sentencing”          when       determining       the

appropriate revocation sentence.                 United States v. Turlington,

696 F.3d 425, 427-28 (3d Cir. 2012).                    Therefore, the district

court properly construed the 2001 offense as a Class A felony.

             Accordingly, we affirm the district court’s judgments.

We   dispense   with     oral    argument       because     the    facts     and   legal

contentions     are    adequately    presented         in   the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           4